—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about January 14, 1991, which dissolved an ex parte temporary restraining order granted August 15, 1990 enjoining defendant, from enforcing an order of the Circuit Court of the County of Henrico, Virginia, dated July 23, 1990, directed plaintiff to return the parties’ son to Virginia to await that Court’s decision of the child’s custody proceeding, unanimously affirmed, without costs.
We agree with the IAS court that the Virginia courts should determine whether these proceedings should continue in New York or Virginia. In this regard, we note that a court should not exercise jurisdiction under the Uniform Child Custody Jurisdiction Act (Domestic Relations Law § 75-a et seq.) where the plaintiff has violated a court decree relating to custody (Domestic Relations Law § 75-i), and that the courts of Virginia have previously exercised jurisdiction in this matter, and directed the plaintiff to return the child to Virginia for a determination as to custody on July 23, 1990, the very day this proceeding was commenced. Concur—Murphy, P. J., Carro, Wallach, Kupferman and Smith, JJ.